—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered August 3, 1999, which denied defendant’s motion to vacate a default judgment entered June 28, 1993, and order, same court and Justice, entered November 16, 1999, which, insofar as appealable, denied defendant’s motion to renew, unanimously affirmed, without costs.
Defendant, who waited nearly six years to move to vacate the default judgment, fails to demonstrate either a reasonable excuse for the default or a meritorious defense. Concur— Nardelli, J. P., Williams, Tom, Andrias and Buckley, JJ.